Case 17-01459-JMM             Doc 274      Filed 03/16/20 Entered 03/16/20 15:33:54                   Desc Main
                                          Document     Page 1 of 6


                                    UNITED STATES BANKRUPTCY COURT
                                            DISTRICT OF IDAHO



In re: PYLES, NATHAN                                     §         Case No. 17-01459-JMM
                                                         §
                                                         §
                                                         §
                       Debtor(s)


                                   NOTICE OF TRUSTEE’S FINAL REPORT AND
                                     APPLICATIONS FOR COMPENSATION
                                       AND DEADLINE TO OBJECT (NFR)

          Pursuant to Fed. R. Bankr. P. 2002(a)(6) and 2002(f)(8), please take notice that Gary L. Rainsdon,
trustee of the above styled estate, has filed a Final Report and the trustee and the trustee’s professionals have
filed final fee applications, which are summarized in the attached Summary of Trustee’s Final Report and
Applications for Compensation.
        The complete Final Report and all applications for compensation are available for inspection at the
Office of the Clerk, at the following address:

                                                US Bankruptcy Court
                                                   801 E. Sherman
                                                 Pocatello, ID 83201
        Any person wishing to object to any fee application that has not already been approved or to the Final
Report, must file a written objection within 21 days from the mailing of this notice, together with a request for a
hearing and serve a copy of both upon the trustee, any party whose application is being challenged and the
United States Trustee. If no objections are filed, the Court will act on the fee applications and the trustee may
pay dividends pursuant to FRBP 3009 without further order of the Court.



Date Mailed: 03/16/2020                                      By:: /s/ Gary L. Rainsdon
                                                                                     Trustee
Gary L. Rainsdon
P.O. Box 506
Twin Falls, ID 83303
(208) 734-1180




UST Form 101-7-NFR (10/1/2010)
Case 17-01459-JMM                Doc 274       Filed 03/16/20 Entered 03/16/20 15:33:54                         Desc Main
                                              Document     Page 2 of 6



                                       UNITED STATES BANKRUPTCY COURT
                                               DISTRICT OF IDAHO


In re:PYLES, NATHAN                                           §      Case No. 17-01459-JMM
                                                              §
                                                              §
                                                              §
                        Debtor(s)


                                     SUMMARY OF TRUSTEE’S FINAL REPORT
                                     AND APPLICATIONS FOR COMPENSATION

                   The Final Report shows receipts of :                              $                       626,083.51
                   and approved disbursements of:                                    $                       523,908.96
                   leaving a balance on hand of1:                                    $                       102,174.55

              Claims of secured creditors will be paid as follows:

  Claim       Claimant             Claim Asserted         Allowed Amount of        Interim Payments to             Proposed
  No.                                                                Claim                       Date               Payment
  2           Susan & Phillip            89,500.00                        0.00                       0.00                0.00
              Emerson
  5           Brendan Scott              80,000.00                        0.00                       0.00                0.00
  12          Dorene                   113,239.88                         0.00                       0.00                0.00
              Brumbaugh
  13          Triple B LLC             175,099.68                 175,182.06                 175,182.06                  0.00
  14          Flash                    273,218.36                 254,654.70                 254,654.70                  0.00
              Investments,
              LLC
  16          Tracy L Petrillo         200,000.00                         0.00                       0.00                0.00
  21          Complete                   30,175.00                        0.00                       0.00                0.00
              Finishing
              Service
  22          Tom Jones                  52,500.00                        0.00                       0.00                0.00
  24          Phyllis Joan               60,500.00                        0.00                       0.00                0.00
              Fothergil
  25          Hoggity Hill,              55,000.00                        0.00                       0.00                0.00
              LLC/Frank
              Preston



           1The  balance of funds on hand in the estate may continue to earn interest until disbursed. The interest
      earned prior to disbursement will be distributed pro rata to creditors within each priority category. The trustee may
      receive additional compensation not to exceed the maximum compensation set forth under 11 U.S.C. § 326(a) on
      account of the disbursement of the additional interest.

UST Form 101-7-NFR (10/1/2010)
Case 17-01459-JMM           Doc 274     Filed 03/16/20 Entered 03/16/20 15:33:54                 Desc Main
                                       Document     Page 3 of 6



  Claim     Claimant         Claim Asserted     Allowed Amount of       Interim Payments to          Proposed
  No.                                                      Claim                      Date            Payment
  26        Preston Roth          46,000.00                    0.00                      0.00             0.00
            IRA, LLC and
            Cynthia
            Preston
  27        Hoggity Hill,         30,000.00                    0.00                      0.00             0.00
            LLC c/o Frank
            Preston
  28        Preston Roth          40,000.00                    0.00                      0.00             0.00
            IRA, LLC
  29        Hoggity Hill,         50,000.00                    0.00                      0.00             0.00
            LLC
  30        Liberty              239,861.50                    0.00                      0.00             0.00
            Enterprises
            LLC
  31        Courtesy             113,000.00                    0.00                      0.00             0.00
            Enterprises
            Inc/Daniel
            Schuster
  32        Starr                150,000.00                    0.00                      0.00             0.00
            Management
            Services
  35        Adeola                19,000.00                    0.00                      0.00             0.00
            Adeyemi

                                         Total to be paid to secured creditors:      $                     0.00
                                         Remaining balance:                          $               102,174.55

           Applications for chapter 7 fees and administrative expenses have been filed as follows:
  Reason/Applicant                                                     Total          Interim        Proposed
                                                                   Requested      Payments to         Payment
                                                                                        Date
  Trustee, Fees - Gary L. Rainsdon                                    12,568.03           0.00       12,568.03
  Trustee, Expenses - Gary L. Rainsdon                                 2,126.54           0.00        2,126.54
  Auctioneer Fees - Corbett Auctions                                   4,850.00      4,850.00             0.00
  Attorney for Trustee Fees (Other Firm) - PARSONS, SMITH,            16,600.00     16,600.00             0.00
  STONE, LOVELAND & SHIRLEY, LLP
  Attorney for Trustee Expenses (Other Firm) - PARSONS,                1,116.08      1,116.08             0.00
  SMITH, STONE, LOVELAND & SHIRLEY, LLP
  Realtor for Trustee Fees (Real Estate Commissions) -                34,800.00     34,800.00             0.00
  Berkshire Hathaway Home Services Silverhawk Realty




UST Form 101-7-NFR (10/1/2010)
Case 17-01459-JMM              Doc 274      Filed 03/16/20 Entered 03/16/20 15:33:54                    Desc Main
                                           Document     Page 4 of 6



                  Total to be paid for chapter 7 administrative expenses:                    $             14,694.57
                  Remaining balance:                                                         $             87,479.98

             Applications for prior chapter fees and administrative expenses have been filed as follows:

  Reason/Applicant                                                     Total             Interim       Proposed
                                                                       Requested         Payments to   Payment
                                                                                         Date

                                                         None

                  Total to be paid for prior chapter administrative expenses:                $                  0.00
                  Remaining balance:                                                         $             87,479.98

               In addition to the expenses of administration listed above as may be allowed by the Court,
      priority claims totaling $0.00 must be paid in advance of any dividend to general (unsecured)
      creditors.
               Allowed priority claims are:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  6          Internal Revenue Service                           0.00                      0.00                  0.00

                                                 Total to be paid for priority claims:       $                  0.00
                                                 Remaining balance:                          $             87,479.98

              The actual distribution to wage claimants included above, if any, will be the proposed
      payment less applicable withholding taxes (which will be remitted to the appropriate taxing
      authorities).
              Timely claims of general (unsecured) creditors totaling $1,299,624.28 have been allowed and
      will be paid pro rata only after all allowed administrative and priority claims have been paid in full. The
      timely allowed general (unsecured) dividend is anticipated to be 6.7 percent, plus interest (if
      applicable).
             Timely allowed general (unsecured) claims are as follows:
  Claim      Claimant                               Allowed Amount        Interim Payments                Proposed
  No.                                                      of Claim                 to Date                Payment
  1          Inland Capital Fund LLC                            0.00                      0.00                  0.00
  3          ARID CLUB INC.                                   792.17                      0.00                53.33
  4          Kohler & Eyre                                      0.00                      0.00                  0.00
  7          Terrance L. Peoples                                0.00                      0.00                  0.00
  8          Havelyn Lloyd Stogner III                          0.00                      0.00                  0.00
  9          Joseph A. LaGue or Mary A.                   53,750.00                       0.00             3,618.01
             LaGue




UST Form 101-7-NFR (10/1/2010)
Case 17-01459-JMM              Doc 274       Filed 03/16/20 Entered 03/16/20 15:33:54                 Desc Main
                                            Document     Page 5 of 6



  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment
  10          Capital One Bank (USA), N.A.                  8,728.09                   0.00                    587.50
  11          American Express Bank, FSB                  79,067.88                    0.00               5,322.20
  15          Bar XL, LLC                                       0.00                   0.00                      0.00
  17          Katherine Fischer                                 0.00                   0.00                      0.00
  18          Quality Properties, L.L.P.;              1,103,390.00                    0.00             74,271.10
              Innovative Technologie
  19          Robert Cairo                                      0.00                   0.00                      0.00
  20          Bankruptcy Estate of Shiloh                 50,000.00                    0.00               3,365.59
              Mgmt Svcs, Inc. Noah Hillen,
              Trustee
  23          Jonathan Fristad                                  0.00                   0.00                      0.00
  33          Collection Bureau Inc                         1,406.63                   0.00                     94.68
  34          Collection Bureau Inc                             0.00                   0.00                      0.00
  36          PYOD, LLC                                     1,490.25                   0.00                    100.31
  37          PYOD, LLC                                       999.26                   0.00                     67.26

                      Total to be paid for timely general unsecured claims:               $              87,479.98
                      Remaining balance:                                                  $                   0.00

               Tardily filed claims of general (unsecured) creditors totaling $0.00 have been allowed and will
       be paid pro rata only after all allowed administrative, priority and timely filed general (unsecured)
       claims have been paid in full. The tardily filed claim dividend is anticipated to be 0.0 percent, plus
       interest (if applicable).
              Tardily filed general (unsecured) claims are as follows:
  Claim       Claimant                              Allowed Amount        Interim Payments               Proposed
  No.                                                      of Claim                 to Date               Payment

                                                         None

                      Total to be paid for tardily filed general unsecured claims:        $                       0.00
                      Remaining balance:                                                  $                       0.00

                Subordinated unsecured claims for fines, penalties, forfeitures, or damages and claims
       ordered subordinated by the Court totaling $0.00 have been allowed and will be paid pro rata only
       after all allowed administrative, priority and general (unsecured) claims have been paid in full. The
       dividend for subordinated unsecured claims is anticipated to be 0.0 percent, plus interest (if
       applicable).
                Subordinated unsecured claims for fines, penalties, forfeitures or damages and claims
       ordered subordinated by the Court are as follows:




UST Form 101-7-NFR (10/1/2010)
Case 17-01459-JMM           Doc 274      Filed 03/16/20 Entered 03/16/20 15:33:54                  Desc Main
                                        Document     Page 6 of 6



  Claim    Claimant                             Allowed Amount        Interim Payments               Proposed
  No.                                                  of Claim                 to Date               Payment

                                                     None

                                           Total to be paid for subordinated claims: $                        0.00
                                           Remaining balance:                        $                        0.00




                                               Prepared By: /s/ Gary L. Rainsdon, Trustee
                                                                              Trustee
    Gary L. Rainsdon
    P.O. Box 506
    Twin Falls, ID 83303
    (208) 734-1180




    STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
    Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-7-NFR (10/1/2010)
